Citation Nr: 1737023	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1960 to March 1962, including service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  As private and VA medical records germane to the issue on appeal were associated with the record within one year of the decision, it did not become final and is the proper rating decision on appeal to the Board.  38 C.F.R. § 3.156(b).  The RO in Houston, Texas currently has jurisdiction over the appeal.

In December 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

In March 2017, the Board requested a Veterans Health Administration (VHA) expert opinion, which was provided in May 2017.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. § 20.903(a).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lumbar spine disability was not incurred during active duty and is not otherwise related to military service; degenerative joint disease of the lumbar spine did not manifest to a compensable degree within one year of separation from service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a), such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1133, 1137; 38 C.F.R. § 3.309.

Analysis

The Veteran asserts that his back problems are a result of an injury in service while moving a large cannon with other soldiers, when one of the other soldiers slipped, causing the Veteran to put stress on his back in order to prevent the cannon from falling.  He reports experiencing back pain since that time, and started seeing a doctor for his back immediately after service.  See Board Hearing Transcript (Tr.) at 2-4.  His wife reported that they were married during service and indicated that when he returned from Korea he saw a doctor for his back condition.  See id. at 8.

The Veteran indicated that the doctor who treated him in 1962 is deceased and he was advised that none of the doctor's records were retained after 10 years.  See April 2011 VA Form 21-4138.  Therefore, these records are not available for procurement and consideration.

The evidence of a current lumbar spine disability is not in dispute, as the Veteran has been diagnosed with lumbar spine stenosis, spondylosis, and degenerative joint and disc disease.  See, e.g., September 2008 and February 2009 private treatment records.  Accordingly, the first element of service connection is established.

Regarding the second element (in-service incurrence or aggravation of a disease or injury), service treatment records (STRs) are absent for any treatment, complaints or diagnosis of any back condition.  In fact, the January 1962 separation exam report of medical history shows that the Veteran denied arthritis or rheumatism; or bone, joint, or other deformity.  Further, clinical evaluation of the spine was normal.  The Veteran asserts that he did not report to sick call because there was a stigma associated with reporting to sick call for injuries that were not serious.  See February 2013 VA Form 21-4138; June 2013 VA Form 21-4138.  However, the Board notes that during service he did seek routine medical treatment.  For example, a June 1960 STR shows that he was seen because his nose was chronically stuffed and left ear felt "plugged up," a September 1960 STR shows that he was seen for pain under his right ear, a January 1961 STR shows that he was seen for right ankle pain, a July 1961 STR shows that he complained of a sore throat, and a November 1961 STR shows that he sought treatment for a common cold.  Given that the Veteran sought treatment for minor ailments during service, the Board finds his assertion of not reporting to sick call due to stigma lacks credibility.

Notably, an April 2008 private treatment record indicates that the Veteran had back pain for 10 years, or since 1998.  The Board affords this contemporaneous treatment record more probative value than the Veteran's recent assertions of continuous back problems since an undocumented in-service in conjunction with a claim for monetary benefits.  Based on the lack of documentation of a back injury or complaints in his service treatment records, the lack of report of any back problems until 2008, and his description of back pain at that time since 1998, 36 years after separation from service, the Board finds that the Veteran's assertions of an in-service injury lacks credibility, and the second element of service connection, in-service incurrence or aggravation of a disease or injury, is not met.  The claim fails on this basis alone.

Regarding nexus, there is conflicting evidence of record.  Dr. Roberts opined in June 2011, "[w]hile his MRI shows no evidence of specific injury such as a compression fracture, he has had back pain since 1962 so it is as likely as not that incident was the beginning of his degenerative disc disease which has worsened through normal aging since then."  However, his opinion is inadequate, because it based on the Veteran's inaccurate reported history.  Specifically, the Veteran asked him if a lumbar strain sustained while loading shells in an artillery battery could have exacerbated his current lumbar degenerative joint disease, and the Board has found for reasons outlined above that the Veteran's assertions of such an injury lack credibility.  Further, Dr. Roberts did not provide a rationale for his opinion.  Dr. Roberts' statement, based on the Veteran's unsubstantiated reports, is not afforded probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  

In a statement received in June 2012, Dr. Kundur merely noted, "according to Dr. Roberts note on 6/28/11 Mr. [redacted] back pain is as likely as not from the strain sustained while loading shell in an artillery in Korea."  Dr. Kundur did not offer an opinion with a rationale.  However, it appears that by repeating Dr. Roberts' statement she may be concurring with his opinion.  Nevertheless, as explained above Dr. Roberts' opinion is inadequate and is not afforded probative value, so neither is Dr. Kundur's.  Id.

An August 2012 VA examiner opined that the Veteran's back condition is less likely than not related to service.  However, the examiner's opinion is inadequate because it relies solely on the lack of documentation in STRs as rationale.

Dr. Epner noted on January 7, 2013 that the Veteran has had significant low back pain since returning from Korea.  However, she also stated, "[i]t is not clear at this time whether his severe lumbar difficulties may or may not have been a result of his previous injury to his back while in the military."  Nevertheless, on January 28, 2013 she opined that, "[i]t is possible that his severe lumbar difficulties may be a result of his prior back injury in the military."  However, she did not provide a rationale for her opinion.  This opinion, which is couched in speculative terms ("it is possible") and contains no rationale, is of no probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Dr. Dunn opined in June 2013 that "[i]t is likely the Veteran sustained his injuries while serving in the military and has [sic] progressed since then."  However, as no rationale was provided to support Dr. Dunn's conclusion, it too is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Obert, supra.

Dr. Fichtel noted in an October 2014 statement that the Veteran reported that his back problems are due to an in-service injury.  Dr. Fichtel opined, "[i]t seems that his current condition could more likely be a result of that episode and I think that injury is related to his current condition."  However, because the opinion is based on an inaccurate factual premise, contains no rationale and is couched in speculation, it is not afforded probative value.  See LeShore, supra. 

The May 2017 VHA expert found that the reported back injury during service was not as likely as not related to the Veteran's subsequent chronic low back degenerative problems.  To support his conclusion, the VHA examiner emphasized that lumbar stenosis, degenerative disc disease, and lumbar spondylosis are well-known features of osteoarthritis that occur in many individuals without any precipitating injury.  Further, he stated that although there are opinions in the medical literature suggesting that back injuries can enhance the likelihood of chronic back problems, the data supporting this is weak and there are some studies that point more strongly to hereditary factors, body weight (obesity) and shape, and smoking.  Moreover, he indicated that "the support for arguing that a reported back injury in 1962 was responsible for the subsequent 50 years of chronic back problems is weak."  He emphasized that clinical notes regarding the Veteran's complaints of back pain from June 17, 2008 and February 11, 2009 describe the symptoms, but make no mention of a back injury in the 1960's, and that the February 11, 2009 treatment note describes symptoms going back "at least a decade," rather than more than 40 years.  Further, he noted that descriptions in the records regarding the injury in Korea appear in notes and letters from clinicians in 2011 and 2013.  In addition, he noted that the "Veteran did not seek medical evaluation for the back injury at the time of occurrence, raising question about the significance and severity of the injury."

Great probative value is assigned to the VHA examiner's opinion, because he thoroughly considered the Veteran's relevant medical history.  While the Veteran is competent to report observable symptoms, such as back pain, he is not competent to establish causal relationship between his current lumbar spine stenosis, spondylosis, and degenerative joint and disc disease and his active service decades prior, as to do so requires medical expertise.

Post-service treatment records do not reflect ongoing treatment or symptomatology of a back condition since service.  To the extent the Veteran and his wife assert continuous back pain and treatment since service, the Board affords more probative value to the April 2008 private treatment record indicating back pain since 1998, which is 36 years after separation from service and well past the presumptive period for service connection.  Finally, there is no indication that degenerative joint disease of the lumbar spine manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of lumbar spine disease to allow for service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, degenerative disc disease of the lumbar spine did not manifest until 36 years after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


